DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reference to the claims as filed in a Request for Continued Examination on 7 MAR 2022.  
As noted in the claim set specifically as filed on 7 MAR 2022, Amendments to claims 1, 2, 8 9, 15-17 are entered and considered, with claims 4, 5, 11, 12, 19, 20 canceled,  and claims 6, 7, 13 14, 21, 22 withdrawn. 
As such, per the notations on the claim headings themselves claims 1-3, 8-10, 15-18 are pending and examined. 
Examiner Notes

	Examiner notes at the outset substantial conflict between the summary of the pending claims as provided at the top of the remarks accompanying the RCE and the claim document/headings themselves. 
Applicant’s summary on page 1/14 of the remarks indicates claims 1-3, 6-10,13-18, 21, 22 are pending, lists claims 4, 5, 11, 12, 19 as amended, and separately lists claims 1, 2, 8, 9, 15-17 as amended. The claim headings themselves show claims 4, 5, 11, 12, 19, 20  as “canceled,” and claims 6, 7, 13, 14, 21,22, withdrawn. 
Examiner presumes the error is typographical, and further assumes the headings of the claims govern whenever a discrepancy is present, however Applicant is requested to confirm this for clarity of the record. In the event the claim headings do not govern, Examiner reserves the right to update/add rejections as needed.                                                                                                                                                         
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-10, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-3, 8-10, 15-18 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below: 

Step 1
Claims 1-3,  are recited as computer-implemented methods and are therefore drawn to processes.  As such, claims 1-3, 6 are drawn to one of the statutory categories of invention.
Claims 8, 9, 10 are recited as a non-transitory computer-readable storage medium configured to perform functions and are therefore drawn to machines.  As such, claims 6-12 are drawn to one of the statutory categories of invention.
Claim 15 is recited as a system of devices configured to perform functions and is therefore drawn to machines.  As such, claim 15 is drawn to one of the statutory categories of invention.
Claim 16-18 are recited as an information processing apparatus and is therefore drawn to machines.  As such, claims 16-20 are drawn to one of the statutory categories of invention.
Step 2A (Prong 1)
Claim 1 requires, in part, 
An information processing method, comprising: 
determining a store having a target product associated with a first user in stock; 
judging whether or not a distance between a portable terminal of the first user and the determined store is less than or equal to a predetermined distance; and 
outputting information related to the determined store and the target product in a case where it is judged that the distance between the portable terminal of the first user and the determined store is less than or equal to the predetermined distance; 
deciding the target product to be associated with the first user using a behavior history of the first user; 
wherein the information related to the determined store includes a map in which a current location of the portable terminal and a position of the determined store are illustrated; 
wherein the behavior history of the first user is at least one of a history of products held in hand.. and a history of conversation of the first user
		Claim 2 requires, in part, 
An information processing method, comprising: 
determining a store within a predetermined distance from a portable terminal of a first user; 
judging whether or not a target product that is associated with the first user is included in products in stock in the determined store; and 
outputting information related to the determined store and the target product in a case where it is judged that the target product is included in the products in stock in the determined store.
deciding the target product to be associated with the first user using a behavior history of the first user; 
wherein the information related to the determined store includes a map in which a current location of the portable terminal and a position of the determined store are illustrated; 
wherein the behavior history of the first user is at least one of a history of products held in hand.. and a history of conversation of the first user

Claim 8 requires, in part, 
acquiring determination information determining a store having a target product associated with a first user in stock, and judging whether or not a distance between a portable terminal of the first user and the determined store is less than or equal to a predetermined distance; and 
outputting information related to the determined store and the target product in a case where it is judged that the distance between the portable terminal of the first user and the determined store is less than or equal to the predetermined distance.
Claim 9 requires, in part, 
determining a store within a predetermined distance from a portable terminal of a first user; 
judging whether or not a target product that is associated with the first user is included in products in stock in the determined store; and 
outputting information related to the determined store and the target product in a case where it is judged that the target product is included in the products in stock in the determined storedeciding the target product to be associated with the first user using a behavior history of the first user; 
wherein the information related to the determined store includes a map in which a current location of the portable terminal and a position of the determined store are illustrated; 
wherein the behavior history of the first user is at least one of a history of products held in hand.. and a history of conversation of the first user

		Claim 15, requires, in part,
determines a store having a target product associated with a user of the portable terminal in stock, and 
transmits information specifying the determined store to the portable terminal, and 
judges whether or not a distance between the store determined by the information and the portable terminal is less than or equal to a predetermined distance, and 
outputs information related to the determined store and the target product in a case where it is judged that the distance between the determined store and the portable terminal is less than or equal to the predetermined distance;
deciding the target product to be associated with the first user using a behavior history of the first user; 
wherein the information related to the determined store includes a map in which a current location of the portable terminal and a position of the determined store are illustrated; 
wherein the behavior history of the first user is at least one of a history of products held in hand.. and a history of conversation of the first user

Claim 16, requires, in part,
acquires information determining a store having a target product associated with a user of the information processing apparatus in stock, and judges whether or not a distance between the determined store and the information processing apparatus is less than or equal to a predetermined distance; and 
outputs information related to the determined store and the target product in a case where it is judged that the distance between the determined store and the information processing apparatus is less than or equal to the predetermined distance, deciding the target product to be associated with the first user using a behavior history of the first user; 
wherein the information related to the determined store includes a map in which a current location of the portable terminal and a position of the determined store are illustrated; 
wherein the behavior history of the first user is at least one of a history of products held in hand.. and a history of conversation of the first user

These steps describe/set-forth the idea of targeted advertising based on product availability, product distance, and consumer characteristics, which is a method of organizing human activities.  The idea in the pending application is directed to commercial interactions, including advertising, marketing or sales activities or behaviors.  The outputting of target product information – as well as providing directions to it, is advertising.  The claims are all drawn towards collecting product distance information, collecting product availability information, collecting consumer characteristics, and targeting a product advertisement for output to a consumer based on this collected information.  These claimed steps are all human commercial interaction activity organization steps for creating a targeted advertisement for a consumer based on available information.  This claimed idea is merely being performed within the technological environment/field of use of computing device processing, communication, and display. 
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components and generic computer functions for performing the abstract idea steps on a general purpose computing device, and further disclose outputting of an informative map.  Claims 1, 2, 8, 9, 15, and 16 recite the following additional elements: “executed by a computer”, “the information being output to the portable terminal of the first user”, “A non-transitory computer-readable storage medium storing a program causing a computer to execute”, “An information processing system”, “a server apparatus”, “a portable terminal”, “a determination unit”, “a transmission unit”, “a judging unit that receives the information transmitted by the transmission unit”, “an output control unit that”,  “An information processing apparatus”, obtaining current location of a user using GPS, and obtaining a position of the store based on GPS data of the store.  “Executed by a computer”, “the information being output to the portable terminal of the first user”, “a program causing a computer to execute”, and “receives the information transmitted by the transmission unit” are elements which recite insignificant extra-solution activity of transmitting, receiving, and processing data.  “Executed by a computer”, “A non-transitory computer-readable storage medium storing a program causing a computer to execute”, “An information processing system”, “a server apparatus”, “a portable terminal”, “a determination unit”, “a transmission unit”, “a judging unit”, “an output control unit that”, “An information processing apparatus” obtaining current location of a user using GPS, and obtaining a position of the store based on GPS data of the store.  are elements which merely apply or implement the idea on a computer.  Further, including a map with the output information is merely claimed as retrieval and presentation of information. These elements generally link the idea to a particular technological environment.  The computer elements are generic other than their claimed function to perform the limitations.  These additional elements do not:
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer device and amount to simply implementing the idea on a computer in order to perform the abstract idea steps within the technological environment/field of use of computing device processing, display, and communication.  The claims consist of generic data processing/transmission/reception/output functions being performed to implement the targeted advertising based on product availability, product distance, and consumer characteristics idea within a generic computing environment with generic Internet communications.  The advertising/marketing ideas are implemented with electronic communications and a computing device technology environment/field of use.  Merely claiming the performance of a targeted advertising based on product availability, product distance, and consumer characteristics idea on a generic computing device with generic electronic communications is merely implementing an abstract idea on a computer in a technological environment/field of use.  The use of GPS is nominal or an application thereof at best – the information is “received” rather than gathered or used in a meaningful way.   
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims. The use of GPS is nominal or an application thereof at best – the information is “received” rather than gathered or used in a meaningful way.   All technical components are recited as generic computer components configured to perform the abstract idea steps.  
The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (“a program”, units), or merely use a computer as a tool to perform the abstract idea (“computer”, “portable terminal”, “non-transitory computer-readable storage medium”, “information processing system”, “server apparatus”, “information processing apparatus”, units, etc.).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use.  The steps merely express the abstract idea of targeted advertising based on product availability, product distance, and consumer characteristics applied to a computing device processing, display, and communication technological environment or field of use.
As such, the Examiner concludes that the claims do not integrate the abstract idea into a practical application thereof.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
The independent claims recite the additional elements/limitations of:
method executed by a computer, comprising: 
the information being output to the portable terminal of the first user 
A non-transitory computer-readable storage medium storing a program causing a computer to execute: 
An information processing system comprising: 
a server apparatus; and 
a portable terminal, 
wherein the server apparatus includes: 
a determination unit, and 
a transmission unit that transmits information to the portable terminal, and 
the portable terminal includes: 
a judging unit that receives the information transmitted by the transmission unit, and 
an output control unit that outputs information
An information processing apparatus comprising:
a judging unit that acquires information; and 
an output control unit that outputs information;  and 
wherein the information related to the determined store includes a map in which a current location of the portable terminal and a position of the determined store are illustrated. 
The requirement to use “a computer”, “a portable terminal”, “a non-transitory computer-readable storage medium”, “a program”, “an information processing system”, “a server apparatus”, “a determination unit”, “a transmission unit”, “a judging unit”, “an output control unit”,  “an information processing apparatus” and to obtain location information using GPS, to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, GPS used to reference a location etc.).  As the Federal Circuit determined, such limitations do not amount to significantly more when “taken individually, [they] recite generic computer, network and Internet components, none of which is inventive by itself.” See, MPEP 2106.06(d)(II).
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of the targeted advertising based on product availability, product distance, and consumer characteristics idea to generic computer functions, generic network communications, and associated computing devices are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above. 
Upon revaluating here in step 2B, the additional elements of: “Executed by a computer”, “the information being output to the portable terminal of the first user”, “a program causing a computer to execute”, and “receives the information transmitted by the transmission unit”, and GPS for location information, these elements are determined to amount to no more than mere instructions to gather data, transmit data, and process data which are well-understood, routine, conventional activity in the field.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of targeted advertising based on product availability, product distance, and consumer characteristics performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Dependent claims 3, 10, 18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  Under Step 2A, Prong 1, for example, claims 3-5, 10-12, and 17-20 describe limitations such as the target advertised product being targeted based on a consumer group, outputting the product advertisement information based on collected information, and the target advertised product being targeted based on collected consumer behavior history – which are part of the abstract idea recited in the independent claims.  
Under Step 2A, Prong 2, for dependent claims 3, 10, 18, the additional elements of these dependent claims are not technical in nature and are not a technical solution to a technical problem but instead serve merely to generally link the use of the judicial exception to a particular technological environment or field of use with the generic computer operation steps/elements.  Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim.  Additionally, there is no improvement in the functioning of the computer or technological field, and there is no particular machine or manufacture that is integral to the claim.  As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. 
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20030065805 A1) in view of Uchida et al (US 20160196575 A1, hereinafter Uchida). 

In reference to claims 1, 8, 15, 16, 17  
Barnes teaches: 
Determining a store having a target product associated with a first user in stock (at least [0100] “The relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest.  For example, in some embodiments, in may be necessary to find the closest vender of a given product.  In doing so, the relative location of the device 101 from each vender is compared to find the closest vender.” See also [0158, 0165]: “…vender with a particular product in stock or available (e.g., automobile part vender with a particular part available,…)”)
obtaining a current location of a portable terminal of the first user based on global positioning satellite (GPS) data of the portable terminal (at least [0100, 0169], “The relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest. For example, in some embodiments, in may be necessary to find the closest vender of a given product. In doing so, the relative location of the device 101 from each vender is compared to find the closest vender.” At [097] “The location module includes hardware and software to determine the location of the device. Depending on the implementation of the present invention, the location module may determine the absolute and/or relative location of the device. The absolute location may be determined by using a global position satellite (GPS) receiver that is integrated into the device, which can be used to determine the approximate longitude and latitude of the device.” See also fig 2 and related text:” For example, upon entering a shopping complex (e.g., a mall), the ACS determines location data of the user carrying the device 101.”)
Obtaining a  position of the store based on GPS data of the store (at least [097] (as cited above, GPS information used), see also [fig 2 and related text including [0229-0234] each vendor 220 may be associated with an AP 230); 
Judging whether or not a distance between the portable terminal of the first user and the determined store is less than or equal to a predetermined distance based on the GPS data of the portable terminal and the GPS data of the store (at least [032] “..establishing a communication link or performing some other action upon occurrence of an event such as when the user with the device of the present invention is within a predetermined distance of a point of sale, a vender, a residence, a place for delivery of goods, a place for pick up of goods, or some other location.” At [0169] “…when the device 101 is within a predetermined distance of the place of commerce exchange such as a point of sale, a vender location, a place for delivery of goods, or a place for pick up of goods, the device 101 communicates with a computer system (such as that of the vender computer system)…”); 
Outputting information related to the determined store and the target product in a case where it is judged that the distance between the portable terminal of the first user and the determined store is less than or equal to the predetermined distance the information being output to the portable terminal of the first user (at least [0165, 0393,  fig 7 and related text] “One example of such a system employs an ACS designed to coordinate the delivery of advertising and content for the shopping complex. Referring to FIG. 7, the ACS establishes user location information at step 450, determines transmission selection criteria (temporal data, CCD, targeting criteria, etc.) at step 455, and selects and transmits an advertisement at step 460..” at [0234] “In addition, the device 101 preferably transmits select CCD to the ACS in response to a request from the ACS. Upon receiving the transmitted CCD from the device 101, the ACS determines a selection of transmission(s), such as advertisement(s), for transmission to the device 101, which may or may not also be selected based on location data.”)
Deciding the target product to be associated with the first user using a behavior history of the first user (at least [0234] “The selection of the advertisement may be based on any category or specific CCD data such as the user information (e.g., the user's employer, gender, age, birth date, address, job position, height, weight, ethnicity, income, and/or other demographical information.); device information of the user's device 101 (e.g., manufacturer or model); product data (e.g., whether the user has any product or a particular product for sale, the identity of any product the user wishes to sell, whether the user wishes to buy any product or a particular product, the identity of any product the user wishes to buy); user activity data (e.g.,, whether the user has a particular interest or hobby, frequent activities of the user, past activities of the user (e.g., where they have been), anticipated activities); and/or other characteristics or desires of the other user.”).
Wherein the information related to the determined store includes a map in which the current location of the portable terminal and the position of the determined store are illustrated (at least [097] “The location module includes hardware and software to determine the location of the device.  Depending on the implementation of the present invention, the location module may determine the absolute and/or relative location of the device.” at [0165] the point of interest is a vendor that has a particular product in stock, and at [0393] “the device 101 searches the supplied data for the point of interest (e.g., the vender), and, if the point of interest is present, highlights the point of interest (e.g., the vender's store location) on a map of the area (e.g., shopping complex) presented on the display.  In addition, the device 101 can provide directions, based on the received data, for traveling to the requested point of interest.  The device 101 uses the data to display the location, and, if desired, provide directions to, restrooms, campsites, particular venders, exits, the user's vehicle, monuments, landmarks, and other points of interest.  Preferably, the map data or other requested information is displayed along with advertising that is received by the device 101.  Preferably, the advertisement(s) is selected and transmitted according to one or more of the methods described herein.”) 
While Barnes as cited discloses the use of GPS information as well as personal history of a given user to select a targeted advertisement, it does not specifically disclose wherein the behavior history is handled products or conversation.  Uchida however, does teach: 
Wherein the behavior history of the user is at least one of a history of products held in hand by the first user in at least one of a plurality of stores including the determined store and a history of conversation of the first user in at least one of the plurality of stores (at least [042] “…based on the recognized voice, the feature (the loudness, pitch, tempo etc. of a voice) of a customer's conversation may be detected, and the promotion information may be presented in accordance with the feature of the conversation.” And at [054-060, fig 4, 5 and related text] “…hand action recognition unit 114 recognizes the customer's action regarding a product based on the hand action tracked by the hand tracking unit 113.” – a plurality of embodiments are taught using the user’s hand movement to determine an item to promote at a current or later time). Barnes and Uchida are analogous references in that both are directed to methods of promoting an item to a user based on user location and prior behavior of a user. One of ordinary skill in the art would have been motivated to include item level tracking and conversation as taught by Uchida, as Uchida discloses that these specific data points solve a long running problem of advertising to a user who has demonstrated interest in the real world: determining that a user has interest in a product in real time (see 010). Uchida teaches that such information would allow for more effective promotions (see 017). Further, at 083-085, Uchida teaches: “Specifically, because it is possible to accurately detect that the customer becomes interested in the product based on such an action, the promotion can be carried out effectively for the customer who becomes interested in the product, thereby promoting the purchase of the product and increasing the sales…For example, when it is detected that a customer has two products in both hands and compares them, comparison information of the both products, presentation of a coupon for the product desired to be sold or the like may be displayed to thereby encourage (push) the customer who is thinking about whether to purchase the product to determine the purchase of the product.” And as such, one of ordinary skill in the art would have found it obvious to include conversation and hand motion as taught by Uchida in the promotions of Barnes. 


In reference to claim 2, 9
Barnes discloses an information processing method executed by a computer, comprising, and a non-transitory computer readable medium storing a program to execute: 
Obtaining a current location of a portable terminal of a first user based on global positioning satellite (GPS) data of the portable terminal (at least [0100, 0169], “The relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest. For example, in some embodiments, in may be necessary to find the closest vender of a given product. In doing so, the relative location of the device 101 from each vender is compared to find the closest vender.” At [097] “The location module includes hardware and software to determine the location of the device. Depending on the implementation of the present invention, the location module may determine the absolute and/or relative location of the device. The absolute location may be determined by using a global position satellite (GPS) receiver that is integrated into the device, which can be used to determine the approximate longitude and latitude of the device.” See also fig 2 and related text:” For example, upon entering a shopping complex (e.g., a mall), the ACS determines location data of the user carrying the device 101.”)
Obtaining a position of a store based on GPS data of the store (at least [097] as cited above, GPS information used), see also [fig 2 and related text including [0229-0234] each vendor 220 may be associated with an AP 230); 
Determining the store to be within a predetermined distance from the portable terminal of the first user based on the GPS data of the portable terminal and the GPS data of the store (at least [032] “..establishing a communication link or performing some other action upon occurrence of an event such as when the user with the device of the present invention is within a predetermined distance of a point of sale, a vender, a residence, a place for delivery of goods, a place for pick up of goods, or some other location.” At [0169] “…when the device 101 is within a predetermined distance of the place of commerce exchange such as a point of sale, a vender location, a place for delivery of goods, or a place for pick up of goods, the device 101 communicates with a computer system (such as that of the vender computer system)…”); 
Judging whether or not a target product that is associated with the first user is included in products in stock in the determined store] (at least [0100] “The relative location refers to the location of the device 101 relative to another point of interest such as the distance (or in some applications the time) from a particular point of interest.  For example, in some embodiments, in may be necessary to find the closest vender of a given product.  In doing so, the relative location of the device 101 from each vender is compared to find the closest vender.” See also [0158, 0165])
Outputting information related to the determined store and the target product in a case where it is judged that the target product is included in the products in stock in the determined store, the information being output to the first user (at least [0165, 0393,  fig 7 and related text] “One example of such a system employs an ACS designed to coordinate the delivery of advertising and content for the shopping complex. Referring to FIG. 7, the ACS establishes user location information at step 450, determines transmission selection criteria (temporal data, CCD, targeting criteria, etc.) at step 455, and selects and transmits an advertisement at step 460..” at [0234] “In addition, the device 101 preferably transmits select CCD to the ACS in response to a request from the ACS. Upon receiving the transmitted CCD from the device 101, the ACS determines a selection of transmission(s), such as advertisement(s), for transmission to the device 101, which may or may not also be selected based on location data.”); 
Deciding the target product to be associated with the first user using a behavior history of the first user (at least [0234] “The selection of the advertisement may be based on any category or specific CCD data such as the user information (e.g., the user's employer, gender, age, birth date, address, job position, height, weight, ethnicity, income, and/or other demographical information.); device information of the user's device 101 (e.g., manufacturer or model); product data (e.g., whether the user has any product or a particular product for sale, the identity of any product the user wishes to sell, whether the user wishes to buy any product or a particular product, the identity of any product the user wishes to buy); user activity data (e.g.,, whether the user has a particular interest or hobby, frequent activities of the user, past activities of the user (e.g., where they have been), anticipated activities); and/or other characteristics or desires of the other user.”). 
Wherein the information related to the determined store includes a map in which a current location of the portable terminal and a position of the determined store are illustrated (at least [097] “The location module includes hardware and software to determine the location of the device.  Depending on the implementation of the present invention, the location module may determine the absolute and/or relative location of the device.” at [0165] the point of interest is a vendor that has a particular product in stock, and at [0393] “the device 101 searches the supplied data for the point of interest (e.g., the vender), and, if the point of interest is present, highlights the point of interest (e.g., the vender's store location) on a map of the area (e.g., shopping complex) presented on the display.  In addition, the device 101 can provide directions, based on the received data, for traveling to the requested point of interest.  The device 101 uses the data to display the location, and, if desired, provide directions to, restrooms, campsites, particular venders, exits, the user's vehicle, monuments, landmarks, and other points of interest.  Preferably, the map data or other requested information is displayed along with advertising that is received by the device 101.  Preferably, the advertisement(s) is selected and transmitted according to one or more of the methods described herein.”). 
While Barnes as cited discloses the use of GPS information as well as personal history of a given user to select a targeted advertisement, it does not specifically disclose wherein the behavior history is handled products or conversation.  Uchida however, does teach: 
Wherein the behavior history of the user is at least one of a history of products held in hand by the first user in at least one of a plurality of stores including the determined store and a history of conversation of the first user in at least one of the plurality of stores (at least [042] “…based on the recognized voice, the feature (the loudness, pitch, tempo etc. of a voice) of a customer's conversation may be detected, and the promotion information may be presented in accordance with the feature of the conversation.” And at [054-060, fig 4, 5 and related text] “…hand action recognition unit 114 recognizes the customer's action regarding a product based on the hand action tracked by the hand tracking unit 113.” – a plurality of embodiments are taught using the user’s hand movement to determine an item to promote at a current or later time). Barnes and Uchida are analogous references in that both are directed to methods of promoting an item to a user based on user location and prior behavior of a user. One of ordinary skill in the art would have been motivated to include item level tracking and conversation as taught by Uchida, as Uchida discloses that these specific data points solve a long running problem of advertising to a user who has demonstrated interest in the real world: determining that a user has interest in a product in real time (see 010). Uchida teaches that such information would allow for more effective promotions (see 017). Further, at 083-085, Uchida teaches: “Specifically, because it is possible to accurately detect that the customer becomes interested in the product based on such an action, the promotion can be carried out effectively for the customer who becomes interested in the product, thereby promoting the purchase of the product and increasing the sales…For example, when it is detected that a customer has two products in both hands and compares them, comparison information of the both products, presentation of a coupon for the product desired to be sold or the like may be displayed to thereby encourage (push) the customer who is thinking about whether to purchase the product to determine the purchase of the product.” And as such, one of ordinary skill in the art would have found it obvious to include conversation and hand motion as taught by Uchida in the promotions of Barnes. 

In reference to claim 3
Barnes further teaches: wherein the target product is associated with a group to which a plurality of users belong (at least [0234] “The selection of the advertisement may be based on any category or specific CCD data such as the user information (e.g., the user's employer, gender, age, birth date, address, job position, height, weight, ethnicity, income, and/or other demographical information.); device information of the user's device 101 (e.g., manufacturer or model); product data (e.g., whether the user has any product or a particular product for sale, the identity of any product the user wishes to sell, whether the user wishes to buy any product or a particular product, the identity of any product the user wishes to buy); user activity data (e.g.,, whether the user has a particular interest or hobby, frequent activities of the user, past activities of the user (e.g., where they have been), anticipated activities); and/or other characteristics or desires of the other user.”)
the information processing method further comprises outputting the information related to the store and the information related to the target product associated with the group to which the first user belongs in a case where the distance between the store having the target product in stock and the portable terminal of the first user is less than or equal to the predetermined distance (at least [0165, 0393,  fig 7 and related text] “One example of such a system employs an ACS designed to coordinate the delivery of advertising and content for the shopping complex. Referring to FIG. 7, the ACS establishes user location information at step 450, determines transmission selection criteria (temporal data, CCD, targeting criteria, etc.) at step 455, and selects and transmits an advertisement at step 460..” at [0234] “In addition, the device 101 preferably transmits select CCD to the ACS in response to a request from the ACS. Upon receiving the transmitted CCD from the device 101, the ACS determines a selection of transmission(s), such as advertisement(s), for transmission to the device 101, which may or may not also be selected based on location data.”)

In reference to claim 10, 18: 
Barnes further teaches: wherein the target product is associated with a group to which a plurality of users belong (at least [0234] “The selection of the advertisement may be based on any category or specific CCD data such as the user information (e.g., the user's employer, gender, age, birth date, address, job position, height, weight, ethnicity, income, and/or other demographical information.); device information of the user's device 101 (e.g., manufacturer or model); product data (e.g., whether the user has any product or a particular product for sale, the identity of any product the user wishes to sell, whether the user wishes to buy any product or a particular product, the identity of any product the user wishes to buy); user activity data (e.g.,, whether the user has a particular interest or hobby, frequent activities of the user, past activities of the user (e.g., where they have been), anticipated activities); and/or other characteristics or desires of the other user.”)
outputting the information related to the store and the information related to the target product associated with the group to which the first user belongs in a case where the distance between the store having the target product in stock and the portable terminal of the first user is less than or equal to the predetermined distance (at least [0165, 0393,  fig 7 and related text] “One example of such a system employs an ACS designed to coordinate the delivery of advertising and content for the shopping complex. Referring to FIG. 7, the ACS establishes user location information at step 450, determines transmission selection criteria (temporal data, CCD, targeting criteria, etc.) at step 455, and selects and transmits an advertisement at step 460..” at [0234] “In addition, the device 101 preferably transmits select CCD to the ACS in response to a request from the ACS. Upon receiving the transmitted CCD from the device 101, the ACS determines a selection of transmission(s), such as advertisement(s), for transmission to the device 101, which may or may not also be selected based on location data.”)


Response to Arguments

Applicant’s remarks as filed on 7 MAR 2022 have been fully considered. 
Examiner reiterates the note above with regard to inconsistencies in Applicant’s summary on page 1/14 of the remarks. 
Applicant begins with a discussion of the rejection for lack of eligible subject matter on page 14 with a summary of the claims/rejection as previously presented. Applicant’s addition of the features is noted, however, the rejection still stands as the location information is not found to constitute a practical application of the abstract idea, nor significantly more than the abstract idea. 
Applicant’s remarks on page 15 regarding Cosmokey are noted, however, Examiner notes that this is not case law currently included in MPEP 2100. The “advantageous effect” as referenced by Applicant is noted, however, it is unclear as to if Applicant is inferring this presents either a practical application or significantly more. Again, Examiner does not find this terminology in the 2019 PEG nor in the portions of the MPEP that codified the current analysis. Examiner notes that arguments regarding a purported improvement would be better suited if it was identified which prong of the analysis was being argued as well. 
Examiner also notes that Applicant, at no point in the remarks, identifies which specific claim features are intended to recite improvements – thus frustrating Applicant’s remarks on page 18 regarding the consideration of “specific claim features.” 
Applicant’s remaining remarks are conclusory at best and as such are found unpersuasive. The rejection stands. 
	On page 18, Applicant turns to a discussion of the prior art. Applicant’s remarks appear directed at references no longer cited in the action in view of the amendments herein, and as such are found moot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010106613, to Felt, discloses providing directions to a user to a given product based on the user’s interest in the product, as well as a specific disclosure of a map image in Figure 11. 
US 9928542, to Argue, discloses monitoring user actions in a real time shopping environment. 
	US20150100445, to Johnson, discloses using user activities in real time to provide an enhanced shopping experience. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622